January 29, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  HARRIS COUNTY FRESH WATER SUPPLY DISTRICT NO. 61, Appellant

NO. 14-12-00496-CV                          V.

                     FWO DEVELOPMENT, LTD, Appellee
                     ________________________________

      This is an accelerated appeal from that portion of the summary judgment in
favor of appellee, FWO Development, LTD, signed May 8, 2012, denying
appellant Harris County Fresh Water Supply District No. 61’s jurisdictional
challenges. It was heard on the transcript of the record. We have inspected the
record and find no error in that portion only of the judgment. We order that portion
only of the judgment of the court below AFFIRMED.

       We order appellant, Harris County Fresh Water Supply District No. 61, to
pay all costs incurred in this appeal.

      We further order this decision certified below for observance.